255 F.2d 929
Frank CASTILLO, Jr., et al.v.Honorable Carl A. HATCH, United States District Judge for the District of New Mexico.
No. 5869.
United States Court of Appeals Tenth Circuit.
May 14, 1958.

On application for leave to file petition for writ of mandamus.
Joseph L. Smith, Henry A. Kiker, Jr., and Patricio S. Sanchez, Albuquerque, N. M., for petitioners.
John D. Robb, Albuquerque, N. M., for respondent.
Before BRATTON, Chief Judge, and PHILLIPS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Leave to file petition for writ of mandamus denied.